 Case 1:20-cr-00083-DKW Document 17 Filed 09/21/20 Page 1 of 3   PageID #: 82



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
Chief, National Security
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Ken.Sorenson@usdoj.gov

SCOTT A. CLAFFEE
Trial Attorney
U.S. Department of Justice
National Security Division

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA       )        MAG. NO. 20-01016 DKW-RT
                               )
          v.                   )        GOVERNMENT’S NOTICE OF
                               )        INTENT TO USE FOREIGN
ALEXANDER YUK CHING MA         )        INTELLIGENCE SURVEILLANCE
                               )        ACT INFORMATION;
          Defendant            )        CERTIFICATE OF SERVICE
_______________________________)

             GOVERNMENT’S NOTICE OF INTENT TO USE
      FOREIGN INTELLIGENCE SURVEILLANCE ACT INFORMATION
Case 1:20-cr-00083-DKW Document 17 Filed 09/21/20 Page 2 of 3          PageID #: 83



      The United States, through its attorney, Kenji M. Price, United States

Attorney for the District of Hawaii, hereby provides notice to Defendant Alexander

Yuk Ching Ma and to the Court that, pursuant to Title 50, United States Code,

Sections 1806(c) and 1825(d), the United States intends to offer into evidence, or

otherwise use or disclose in any proceedings in this matter, including proceedings

related to any subsequent indictment of the defendant related to the charge in the

Criminal Complaint filed in this matter, information obtained and derived from

electronic surveillance and physical search conducted pursuant to the Foreign

Intelligence Surveillance Act of 1978, as amended, 50 U.S.C. §§ 1801-1812 and

1821-1829.

      DATED: September 21, 2020, at Honolulu, Hawaii.

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii

                                                  /s/ Kenneth M. Sorenson
                                             By____________________________
                                               KENNETH M. SORENSON
                                               Assistant United States Attorney
                                               SCOTT A. CLAFFEE
                                               Trial Attorney




                                         2
Case 1:20-cr-00083-DKW Document 17 Filed 09/21/20 Page 3 of 3           PageID #: 84




                            CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following at their last

known addresses:

Served Electronically through CM/ECF:

      Birney Bervar, Esq.

      Attorney for Defendant
      ALEXANDER YUK CHING MA

      DATED: September 21, 2020, at Honolulu, Hawaii.


                                                         /s/ Dawn Aihara
                                                    ______________________
